DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/14/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3, 4, 7, 9 and 10 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaba et al. (5,059,254) in view of Hara et al. (WO 2017/217230 A1). It is noted that when utilizing Hara et al., the disclosures of the reference are based on US 2019/0176439 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hara et al. are found in US ‘439.

Regarding claims 1 and 3, Yaba et al. disclose a solar cell-installed window glass panel (laminated glass) for an automobile (see Figure 5 and col. 3, lines 13-16). The solar cell-installed window glass panel comprises a glass sheet 1, a colored interlayer 4 that has visible light-transmittance from 5 to 60% and a glass sheet 5 (see Figure 5 and col. 7, lines 25-43). Accordingly, Yaba et al. disclose interlayer for laminated glass. The color of the colored interlayer can be bronze, blue, grey or green (see col. 7, lines 51-53). Accordingly, the colored interlayer comprises a colorant. The colored interlayer comprises polyvinyl butyral resin (see col. 7, lines 54-56). Given that a colored interlayer is colored entirely and given that there is no disclosure of uncolored region, the area of the colored region is 100 % of the total area of the interlayer for laminated glass.
Further, Yaba et al. disclose the colored interlayer has visible light-transmittance of 5 to 60% (see col. 7, lines 43-44). If the visible light-transmittance is less than 5%, the total visible light-transmittance of window glass panel is greatly reduced, and drivers or passengers cannot fully enjoy an open-minded feeling and if the visible light-transmittance is higher than 60%, it is difficult to reduce the glare from the back electrode and/or grid electrode of a solar cell (see col. 7, lines 43-51).
Therefore, it would have been obvious to one of ordinary skill in the art to use colorant in amount including that presently claimed in the interlayer in Yaba et al. in view of Hara et al. in order to provide desired visible light-transmittance, and thereby arrive at the claimed invention.
Yaba et al. do not disclose interlayer comprising heat shielding material. Yaba et al. do not disclose the colorant comprises carbon black. 
Hara et al. disclose interlayer film can include additive such as heat ray-shielding particles such as tin-doped indium oxide (ITO) fine particles in amount of 0.1 to 10 parts by weight with respect to 100 parts by weight of the resin components (see paragraphs 0114, 0116). Accordingly, the amount of heat ray-shielding particles is 0.1 to 9 wt%. The heat ray-shielding particles fine particles provide heat ray shielding (see paragraph 0114).
In light of motivation for using heat ray-shielding particles comprising ITO particles in amount of 0.1 to 9 wt% disclosed by Hara et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use heat ray-shielding particles comprising ITO particles in amount of 0.1 to 9 wt% in the interlayer of Yaba et al. in order to provide heat-ray shielding, and thereby arrive at the claimed invention.
Further, Hara et al. disclose the interlayer can comprise light-shielding agent including carbon black (see paragraph 0116).
Therefore, as taught by Hara et al., it would have been obvious to one of the ordinary skills in the art to use carbon black as a colorant in the interlayer of Yaba et al. in order to provide light-shielding, and thereby arrive at the claimed invention.
Accordingly, Yaba et al. in view of Hara et al. disclose interlayer that is colored for laminated glass. Given that the interlayer comprises resin, colorant and heat shielding material, given that the area of the colored region is 100% of the total area of the interlayer film for laminated glass and given that the interlayer has visible light-transmittance from 5 to 60%, it is inherent or obvious that interlayer for laminated glass has a colored region in which a visible light transmittance of a laminated glass is 6% or more and 50% or less, provided that the laminated glass is produced using two clear glass plates having a visible transmittance of 90.4% in conformity with JIS R 3202:2011.

Regarding claim 4, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Given that the interlayer of Yaba et al. in view of Hara et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Yaba et al. in view of Hara et al. has Tts (Total solar transmittance) of the colored region as presently claimed.

Regarding claim 7, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Given that the interlayer of Yaba et al. in view of Hara et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Yaba et al. in view of Hara et al. has visible light transmittance of a laminated glass as presently claimed.

Regarding claim 9, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Further, Yaba et al. disclose a solar cell-installed window glass panel for sun roof (automobile roof) (see paragraph col. 7, lines 21-24).

Regarding claim 10, Yaba et al. in view of Hara et al. disclose the laminated glass as set forth above. Yaba et al. in view of Hara et al. do not disclose automobile roof has an area of 1 m2 or more.
There is no disclosure in Yaba et al. in view of Hara et al. of “an area of 1 m2 or more”. However, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the shape of the automobile roof of Yaba et al. in view of Hara et al. based on routine experimentation, for the purpose of optimizing operation of said automobile roof.  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the shape of a component. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that as amended, claim 1 now requires that, in addition to using the carbon black as the colorant with the heat shielding material, the amounts of the heat shielding material and the carbo black are adjusted into 0.05 to 0.6 wt% and 0.002 to 0.018 wt%, respectively. The combination of Yaba and Hara does not account for each and every element of the presently claimed subject matter.
As set forth above, Yaba in view of Hara discloses interlayer film comprising colorant and heat shielding material as presently claimed. Hara et al. discloses 0.1 to 9 wt% (1/101-10/110) of heat shielding material in combination with carbon black. While there is no explicit disclosure of amount of carbon black in Hara et al., it would have been obvious to one of ordinary skill in the art to use colorant in amount including that presently claimed in the interlayer in Yaba et al. in view of Hara et al. in order to provide desired visible light-transmittance, and thereby arrive at the claimed invention, absent evidence to the contrary.
Applicants argue that Hara never teaches or suggests the claimed amounts of the heat shielding material and the carbon black are adjusted into 0.05 to 0.6 wt% and 0.002 to 0.018 wt%, respectively. See claim 1. Thus, even if one skilled in the art combined Yaba with Hara, the skilled artisan would not achieve each and every element of the claimed subject matter.
Hara et al. discloses 0.1 to 9 wt% of heat shielding material in combination with carbon black. The amount of heat shielding material overlaps with that presently claimed. While there is no explicit disclosure of amount of carbon black in Hara et al., it would have been obvious to one of ordinary skill in the art to use colorant in amount including that presently claimed in the interlayer in Yaba et al. in view of Hara et al. in order to provide desired visible light-transmittance, and thereby arrive at the claimed invention, absent evidence to the contrary.

Applicants argue that as explained in the Specification, the presently claimed features allow for the visible light transmittance and Tts to be within the desired range, whereby the prescribed light shielding properties can be secured so that a screen of a mobile device such as a smartphone is sufficiently viewed by the passengers even in daytime, while excellent visibility of the scene and excellent heat shielding properties are provided. See, e.g., Specification, paras. [0010], [0018], and Examples. Neither Yaba nor Hara disclose the claimed subject matter or the excellent results achieved therefrom.
However, given that the interlayer film of Yaba in view of Hara is identical to that presently claimed, it is obvious or inherent that Yaba in view of Hara allow for the visible light transmittance and Tts to be within the desired range, whereby the prescribed light shielding properties can be secured so that a screen of a mobile device such as a smartphone is sufficiently viewed by the passengers even in daytime, while excellent visibility of the scene and excellent heat shielding properties are provided, absent evidence to the contrary.

Applicants argue that the alleged motivation to add heat shielding materials to Yaba is to “provide heat-ray shielding,” which is completely conclusory reasoning and insufficient to establish obviousness. See MPEP § 2142 (“rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.).
Given that Yaba is directed to a solar-cell installed window and given that Hara et al. discloses heat shielding particles that provide heat-shielding, it would have been obvious to add heat shielding material of Hara et al. to Yaba et al. to provide heat shielding.
While Applicant does not point to any specific Examples to support their position, it is noted that the data is not persuasive given that it is not commensurate in scope with the scope of the present claims given that there is data for only one specific resin and two specific heat shielding materials while the claims encompass any resin and any hear shielding material. Further, there is no data at the upper and lower ends of the claimed ranges of the colorant and heat shielding material. 

Applicants argue that even further, the rejection contends that it would be obvious to adjust the amounts of the heat shielding material and the colorant in Yaba to be 0.05 to 0.6 wt% and 0.002 to 0.018 wt%, respectively, because Yaba indicates that its colored interlayer has a visible light-transmittance of 5% to 60%. The rejection opines that it would be obvious to choose such very specific amounts “in order to provide desired visible light-transmittance ....”. Notably, the “desired visible light-transmittance” is a feature allegedly achieved by Yaba, which the rejection recognizes does not contain carbon black and does not contain heat shielding materials (e.g., ITO). If the “desired visible light-transmittance” were already achieved by Yaba, then there can be no reasonable motivation to modify Yaba and add carbon black and heat shielding materials to achieve such visible light-transmittance. Thus, the rejection is untenable and cannot be maintained.
While Yaba et al. do not disclose carbon black as a colorant, Yaba does disclose interlayer comprising a colorant. Given that Yaba is directed to a solar-cell installed window, given that Yaba discloses colorant, given that Hara et al. disclose combination of carbon black colorant and heat shielding particles and given that Hara et al. discloses heat shielding particles provide heat-shielding, it would have been obvious to add heat shielding material of Hara et al. to Yaba et al. to provide heat shielding. Additionally, Yaba et al. disclose the colored interlayer has visible light-transmittance of 5 to 60% (see col. 7, lines 43-44). If the visible light-transmittance is less than 5%, the total visible light-transmittance of window glass panel is greatly reduced, and drivers or passengers cannot fully enjoy an open-minded feeling and if the visible light-transmittance is higher than 60%, it is difficult to reduce the glare from the back electrode and/or grid electrode of a solar cell (see col. 7, lines 43-51). Therefore, it would have been obvious to one of ordinary skill in the art to use colorant in amount including that presently claimed in the interlayer in Yaba et al. in view of Hara et al. in order to provide desired visible light-transmittance, and thereby arrive at the claimed invention.
Further, even if “the desired visible light-transmittance” is achieved in Yaba, Yaba can be modified to provide additional properties to the interlayer of Yaba such as heat shielding properties as well as desired color. 

Applicants argue that the solar cell-installed window glass of Yaba might have good visibility of the scene for drivers or passengers. The interlayer film of Hara might have good heat shielding properties by using fine particles for heat ray shielding. However, both Yaba and Hara just disclose a part of the advantages of the presently claimed interlayer film and do not suggest or motivate the skilled artisan to combine the teachings to achieve the claimed subject matter. That is, Yaba and Hara do not suggest that the prescribed light shielding properties can be secured so that a screen of a mobile device such as a smartphone is sufficiently viewed by the passengers even in daytime, while excellent visibility of the scene and excellent heat shielding properties are provided. Due to obtaining the above-mentioned advantages, not only is the carbon black used with the heat shielding materials but also the amounts of the heat shielding material and the carbon black are adjusted into the ranges of 0.05 to 0.6 wt% and 0.002 to 0.018 wt%, respectively, as described above. Such values are much narrower than the broad range of Hara and are never described by Hara. Thus, the skilled artisan would never reasonably have the motivation to combine the teachings of Hara and Yaba to achieve the combination of these distinguishing features.
Given that Yaba is directed to a solar-cell installed window, given that Yaba discloses colorant, given that Hara et al. disclose combination of carbon black colorant and heat shielding particles and given that Hara et al. discloses heat shielding particles provide heat-shielding, it would have been obvious to add heat shielding material of Hara et al. to Yaba et al. to provide heat shielding.
Further, given that the interlayer film of Yaba in view of Hara is identical to that presently claimed, it is obvious or inherent that the prescribed light shielding properties can be secured so that a screen of a mobile device such as a smartphone is sufficiently viewed by the passengers even in daytime, while excellent visibility of the scene and excellent heat shielding properties are provided in Yaba in view of Hara, and thereby arrive at the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787